Title: To George Washington from Adhemar de Brethoux, December 1793
From: Brethoux, Le Chevalier Adhemar de
To: Washington, George


          
            Mon general
            [December 1793]
          
          de grands malheurs qui vous sont déja Connus M’ont obligé de venir reclammer un asile
            de la generosité du peuple que vous presides, et contre toute attente, aulieû d’arriver
            á philadelphie pour oû je M’étois embarqué d’autres malheurs qu’on risque à la mer, ont apparemment Contraints le Capitaine de faire voile á la
            providance oû je suis arrivé de mon depart de lisle de saint domaingue.
          les Sollicitudes, les chagrins, que me casent ma famille passe dans des terres
            etrangeres, et des persecutions personnelles dans le pays francais, ont tellement alteré
            ma santé que je nai cessé d’etre malade dans cétte ville oû ma situation me fait luire
            un jour que je n’avais jamais vû, même, au milieu, des revolutions oû je me suis trouvé.
            Je ne parle point la langue, j’ai tout perdu dans l’incendie du Cap francais, argent
            bijoux habits et presque la vie. mon sort, et les grands actions dont mes parents qui
            etoient à la tete de l’armée dans le francaise puis et qui ont servi avec vous, m’ont
            parlé sancesse a votre sujet, Mon general, m’ont encouragé dans mes peines actuelles et
            me font esperer que vous prandrai part aux infortunes d’un gentilhomme qui a projetté
            depuis plusieurs annees de venir vous pries d’accuillir ces civilités respectueuses, et
            admirer un grand homme, C’est une Continuation de contrarieté qui casent que je ne suis
            pas deja a philadelphie. Vuilles Bien je vous prie mon general ecrire au gouverneur de
            cétte ville l’intérét que vous voudres prandre a moi, et de me secourir dans des Besoins
            que je n’avois jamais prevû. je lui remettres votre
            lettre; on m’a assuré qu’il etoit on ne peut pas plus digne d’un emploi de
            Bienfaisance.
          j’aurai mille fois mieux aimé vous conter de vive voix Ce qui est dans ma lettre, mais
            j’espere Bien M’en dedommager des que je le pourrai en vous presentent Ces Sentiments
            respectueux avec les quels j’ai l’honneur d’etre Mon general Votre tres humble et tres
            obeissant Serviteur
          le chevalier adhemar de Brethoux
          
            Chevalier honnaraire de l’ordre des Malthe
          
        